Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods of making and using the article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/21/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and dependent claims 2-10 and 42-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this instance the claims are functional in nature and recite the limitation “wherein the active material is reactive to a first external stimulus trigger, and the flexible base material is non-reactive to the first external stimulus trigger, minimally reactive to the first external stimulus trigger or reactive to the first external stimulus trigger differently than the active material” and “changes the shape of the combined structure”.  The recited function of changes in shape does not follow from the recited structure/composition of the claims, i.e. active material and flexible base.  It is unclear whether the function requires some other structure or is simply the result of treating the materials in a certain manner or the materials have a specific composition of materials.  Neither the scope of the materials used in the active material nor the scope of the materials used in the flexible base are claimed.  One ordinary skill in the art knows that different materials respond to environmental factors in different ways, e.g. expansion with heat, contraction with cold; swelling with moisture, contraction with dryness; the claims do not provide any guidance with respect to the materials used.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.

Claims 1 and dependent claims 2-10 and 42-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “wherein the active self-transformable material further comprises [one or more additive that is included in the flexible base material] and/or [active material that reacts, amplifies, or inhibits the flexible base material] and/or [active materials in which the one or more additive is included].  The use and placement of “and/or” in the claim can result in different interpretations where there are three options for “further comprises” as noted by the brackets.  The claim can be interpreted as “further comprising an additive in the base material and/or an additive in the active material” or “further comprising wherein the active material reacts, amplifies or inhibits the base material”.  Based on the specification, the claim is interpreted as follows: “further comprises an additive in the active material and/or the base material wherein the addition of the additive reacts, amplifies or inhibits the flexible material and/or the active material”.

Improper Markush Grouping
Claim 4 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the “textile” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The textile is claimed as consisting of a “cotton, neoprene, jersey, vinyl, velvet, brocade, silk, polyesters, wool, linen, mesh and polyester-polyurethane copolymers, including elastane and spandex.  The list of materials include both a fiber composition type and a textile structure.  A fiber composition, e.g. wool, elastane or spandex which are fiber materials and are not the same as a textile structure, e.g. brocade, mesh or velvet which are types of textile structures.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 42-52 are rejected under 35 U.S.C. 103 as being unpatentable over Hockaday et al (US 2007/0184238).
Hockaday is directed to laminate actuators and valves (Title).  Hockaday teaches artificial stoma formed with multilayer structures that actuate with humidity, temperature, chemical environment or light.  The actuator can be incorporated into shoes, apparel, fuel cells, machinery and building to control fluid flow, or diffusion to regulate humidity, temperature, chemical environment and light (ABST) and [0004]-[0013].
Hockaday teaches laminates or bi-material and teaches several different embodiments wherein one typical humidity actuator is composed of two materials: the substrate material being porous polyimide, with a high modulus of elasticity and unaffected by humidity.  The second material such as Nafion or DAIS typically has a modulus of elasticity at least 10 times lower than the substrate material and has a high humidity modulus [0030]. The substrate is equated with the base material and the second material is equated with the active material. Hockaday anticipates a material with a substrate material and a second material wherein the substrate (base) is either non-reactive or less reactive to an external stimulus than the second material.  
Hockaday teaches the flap valve designs in a pattern that are coated or laminated with a material that expands when humidified as shown in the figures below [0049].  
Hockaday also teaches the responsive or active material is printed on the substrate in paragraph [0485], [0486], [0488], and [0498].  Hockaday teaches in fig. 2A an array of flap valves with temperature and humidity actuation.  The substrate is a 10 micron thick polyester and a print-sprayed deposit of a high coefficient of expansion material such as a film of low density of polyethylene 24 is deposited on the substrate 23 [0485].  The high coefficient of expansion material of low density polyethylene is equated with the active material and would be an embodiment that is absent an adhesive layer.  Hockaday teaches depositing the high coefficient of humidity expansion material, DIAS is spray deposited.
Hockaday teaches fibers and fabrics with a coating of responsive material [0374].  Hockaday teaches the coating is applied by print-spraying.  Hockaday does not teach adhesive bonding the active material onto the flaps.  As Hockaday teaches the coating of responsive material is sprayed onto the substrate and can be printed onto the substrate, it is presumed there is an absence of an adhesive layer. The claim to printing is a product by process limitation.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 
As Hockaday teaches the material can be coated, laminated or printed, it would have been obvious to one of ordinary skill in the art before the effective filing date to print the active material on a fabric substrate motivated to achieve the desired pattern.
As shown in Fig. 1b and 8A below, the bi-material response to a high humidity changes the shape from a flat laminate to a laminate with 3-D shape of open flaps or undulating openings.  Hockaday teaches a flat laminate.
Hockaday teaches the flaps open and allow fluids such as air to flow through the openings [0049], [0107], and [0488].
Hockaday teaches the print-sprayed on film thickness can be adjusted to give the actuator more or less mechanical actuation [0483] and by coating a pattern only the areas of the base areas of the flap the actuation does not cause the surrounding substrate material to curl and thereby remains a flat aperture frame.  Hockaday teaches the claimed limitation “wherein the height, width, and predetermined pattern of the active material is disposed such that the combined structure obtains the predetermined 3-dimensional transformed shape”.
Hockaday teaches additional materials in the active material such as carbon titanium dioxide photocatalyst suspended in the electrolyte (Nafion or DAIS). The titanium dioxide photocatalyst creates an expansion force when light stimulates a chemical reaction [0044]. Hockaday teaches actuators that incorporate expansion materials in the matrix material wherein a rubber includes salt particles or bentonite clay which expand and creates sheer stress that can be relieved by the flap actuator curling [0504]. Hockaday teaches an additive in the active material layer and the additive reacts or amplifies as claimed.
As to claims 1 and 2, Hockaday teaches cut out flaps.  Hockaday teaches a change in environmental stimulus causes the flaps to open which is equated with a transformation to a 3-dimensional shape as shown in fig. 8A below.  Hockaday teaches the active material is printed on the flaps.  Hockaday teaches the printed, coated materials cause the material to deform and create an air vent as shown in the figures below.  Hockaday teaches the material is responsive to humidity that is moisture and heat.  As the deformation is in the x, y and z planes, the deformation is equated with the claimed transformation in a first, second and third direction.

    PNG
    media_image1.png
    618
    504
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    498
    784
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    301
    710
    media_image3.png
    Greyscale

As to claim 3, Hockaday teaches the substrate can be a porous polyimide which is equated with a plastic material for example Fig. 2a substrate is polyester which is a plastic material.
As to claim 4, Hockaday teaches the substrate can be a porous polyimide which is equated with a plastic material.  Hockaday teaches the substrates can be fibers and fabrics [0086].  Hockaday teaches another embodiment of woven fabric from bi-material actuating fibers.  The fibers are co-extruded from materials such as polyethylene or polyester.  One side of the fiber is polyethylene and the other side is polyester. Hockaday teaches the bi-material fiber reacts to changes in temperature with the polyethylene 377 expanding or contracting more than the polyester [0513].  The polyethylene is equated with the active material and the polyester is equated with the base substrate material.
As to claim 5, Hockaday teaches the second material responds to humidity, temperature, chemical environment or light.  Hockaday teaches the bi-material fiber reacts to changes in temperature with the polyethylene 377 expanding or contracting more than the polyester.  The bending of the fiber causes the fabric to thicken perpendicular to the plane of the fabric and shrink in the plane of the fabric [0513].
As to claim 6, Hockaday teaches the responsive materials can be Nafion or a hydrogel [0047] and teaches the printed material is a polymer, i.e. a plastic material [0485]. 
As to claim 7, Hockaday teaches a laminate actuator composed of two materials (bi-material actuation) one that swells when exposed to high humidity and another that does not [0023] the inclusion materials 212 absorb the water and swell [0504].  The polyethylene of the bi-material fiber reacts to changes in temperature to expand or contract [0513] which is equated with swelling or shrinking.  Hockaday teaches in fig. 2A an array of flap valves with temperature and humidity actuation.  The substrate is a 10 micron thick polyester and a print-sprayed deposit of a high coefficient of expansion material such as a film of low density of polyethylene 24 is deposited on the substrate 23 [0485].  
As to claim 8, Hockaday teaches the print-sprayed material of high coefficient of expansion material polyethylene 24 is deposited onto the substrate and then a high coefficient of humidity expansion is deposited on the high thermal expansion coefficient material [0485].  The materials have a high coefficient of thermal expansion which is equated with the material that expands and contracts upon exposure to temperature change as claimed.
As to claims 9 and 10, Hockaday teaches both reversible and irreversible actuation [0607].
As to claims 42, Hockaday teaches a plurality of flaps, and the base substrate can be a fabric and the material reacts to a change in temperature which cause the flaps to lift as shown in Fig. 1B.  Hockaday does not explicitly teach the fabric has a print deposited active material.  Hockaday teaches by printing or coating a pattern only the area of the base of the flap the actuation of the flaps does not cause the surrounding substrate material to curl and thereby remains the flat aperture frame array of apertures [0486].  
The claim to printing is a product by process limitation.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 
As Hockaday teaches the material can be coated, laminated or printed, it would have been obvious to one of ordinary skill in the art before the effective filing date to print the active material on a fabric substrate motivated to achieve the desired pattern.
As to claim 43, Hockaday teaches the bi-laminate reacts to body heat [0515].  Hockaday teaches shoes and clothing (ABST).  Hockaday teaches a base film that is printed with a temperature response material and a humidity responsive material [0485].  
Hockaday teaches the active (responsive) material can be printed or sprayed on and that would be directly on the base film as claimed. The claim to printing is a product by process limitation.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983).  
As Hockaday teaches materials reactive to temperature and reactive to humidity, e.g. clothing when a person is producing body heat and sweating, it would have been obvious to one of ordinary skill in the art before the effective filing date to produce a material that responds to both heat and humidity.
As to claim 44, Hockaday teaches the flaps lift as shown in Fig. 1B, 2A, 8A which shows a change in the surface of the fabric. Hockaday teaches the membranes have a bumpy texture [0003].  
As to claim 45, Hockaday teaches the actuating membrane is permeable to fluids or diffusion and a change in permeability to fluids would inherently be a change in water resistance [0046].  Hockaday teaches the actuators curl in increase the fluid flow resistance about the substrate fiber [0531].  An increase in fluid flow resistance is equated to a change in water resistance claimed.
As to claim 46, Hockaday teaches applications to have membranes that change their permeability with heat and in particular, membranes that reduce their permeability as we raise the temperature such as stabilizing a fueled heat reaction [0048].
As to claim 47, Hockaday membranes that reduce their permeability with an increase in temperature which is equated with constricting.
As to claim 48, Hockaday teaches the responsive or active material is printed on the substrate in paragraph [0485], [0486], [0488], and [0498].  Hockaday teaches in fig. 2A an array of flap valves with temperature and humidity actuation.  The substrate is a 10 micron thick polyester and a print-sprayed deposit of a high coefficient of expansion material such as a film of low density of polyethylene 24 is deposited on the substrate 23.  Hockaday teaches a substrate 10, a print-sprayed material 24 that is thermally expansion and then a print-sprayed material of high humidity expansion on the thermally expansion material [0485].  Hockaday teaches printing on material that can react to a second stimulus, i.e. humidity.  The base material remains unreactive. The response to the external change, allows for a change in the flap shape to open or close.  
As to claim 49, Hockaday differs and does not teach the relative change.  As Hockaday teaches the same materials and structure and teaches a change in structure as a result of a change in external environmental conditions, it is reasonable to presume the property is inherent to Hockaday.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02 
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a material that change in shape and permeability is relative to the change in environmental change.
As to claim 50 and 52, Hockaday teaches embodiments with two different print-sprayed layers applied that have different response to humidity and temperature.  Hockaday teaches the first print-spray layer has response to temperature and the second print-spray layer has response to humidity.  Each layer is equated with a region and therefore meets the claim limitation of first region of active material to respond to the first external stimulus and a second region of active material to respond to the second external stimulus.  In Fig. 4a and 4b, there are regions 64 and 62 which have high humidity or thermal expansion deposited on a separate area of the flap. The deposits of expansion and contraction materials 62, 64 can use different thickness and can be only on one side of the substrate as needed to create different actuation responses [0489].

    PNG
    media_image4.png
    425
    774
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    421
    765
    media_image5.png
    Greyscale

As to claim 51, Hockaday teaches the radius of curvature of a bi-material strip (structure) due to a temperature change is proportional to the thickness of the layers divided by the difference in thermal expansion coefficient and the change in temperature. The result is that small radius of curvature actuation is obtained by using thin layers and low modulus of elasticity. The amount of actuation (curl) is proportional to the difference in the coefficient of expansion and the change in temperature. In other words the rotation of an actuator, flap, or door is proportional to the temperature and the difference in the coefficients of expansion. The force of that actuator will be proportional to the difference in coefficients of expansion, the temperature difference, the thickness of the materials, and the modulus of elasticity of each [0038].
The sprayed on film thickness 2, 7 can be adjusted to give the actuator more or less mechanical actuation strength by adjusting the thickness of the coating. A typical thickness is 9-microns [0483].  It is possible to form many layers of print-like deposits 24, 22 of material varying the thickness and position to form the actuators on a substrate 23 [0485].
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the print layer thickness motivated to achieve the desired physical response or curl of the flap material.

Response to Arguments
Applicant’s amendments and arguments, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The 35 USC 112(a) rejection for the negative limitation has been withdrawn. Applicant’s arguments indicated that there are methods disclosed of disposing the active material on the base material that do not require adhesive.
Applicant’s amendments and arguments, with respect to the Improper Markush group have been fully considered and are not persuasive. Applicant’s argument that the dictionary definition of textile is “Relating to fabric or weaving” and each of the materials of claim 4 are defined as such and therefor have similar characteristic that does not require separating.  
The office action maintains that the Markush grouping of the “textile” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The textile is claimed as consisting of a “cotton, neoprene, jersey, vinyl, velvet, brocade, silk, polyesters, wool, linen, mesh and polyester-polyurethane copolymers, including elastane and spandex.  The list of materials include both a fiber composition type and a textile structure.  A fiber composition, e.g. wool, elastane or spandex which are fiber materials and are not the same as a textile structure, e.g. brocade, mesh or velvet which are types of textile structures.  It is unclear if neoprene is the plastic sheet material, textile coated with neoprene, or a neoprene fiber type.
Applicant argues the 35 USC 103 rejection over Hockaday in says that the new limitation of a flat 2-dimensional shape is not disclosed, taught or suggested in the prior art. 
In response the rejection is revised to indicate that Hockaday is a flat structure or planar laminate or textile structure until exposed to an external stimulus at which the flaps open up to a three-dimensional structure.
Applicant argues that the active self-transformable material include one or more additives that is included in the flexible base material and/or the active material.
In response, the claim is written such that interpretation of the and/or can mean “the additive that is included in the flexible base material” “and” the active material reacts, amplifies, or inhibits the flexible base material”.  The additive does not necessarily impose the reactive nature of the material. 
Note, Applicant’s specification describes the additive addition in paragraph [0073] and does not require any specific features of amplifies, inhibits or reacts. As the claim is written it is not clear if the additive reacts, amplifies, or inhibits or if the base material reacts, amplifies, or inhibits or the active material reacts, amplifies, or inhibits or all three materials react, amplify or inhibit. Interpreting the claims in light of the specification [0073], it is the base material or the active material that reacts, amplifies, or inhibits.  The additive as disclosed, but not specifically claimed could be a photoinitiator, surface active agent, stabilizer, and inhibitor and in that sense could reacts, amplifies, or inhibits within the base material and/or the active material, however the claim is not limited to an additive that reacts, amplifies, or inhibits differently from the base material and/or the active material.  
[0073] If desired, the combined structure 3 can include one or more additives, such as one or more photoinitiator, surface active agent, stabilizer, and inhibitor. Such additives can be included in the flexible base material 1 and/or the active material 2.

Applicant states that the active material is already reactive to the first external stimulus trigger without the addition of the one or more additive.  Applicant states that the base material is already non-reactive to the first external trigger, minimally reactive to the first external stimulus trigger or reactive to the first external stimulus trigger differently than the active material.  As there are three options, the base material can react or not react. Or for the option that the base material does not react, does the addition of the additive make the base material react?  Applicant states that the one or more additive added to the base material and/or the active material, reacts, amplifies or inhibits the base material and/or the active material in which the one or more additive in included, where the flexible base material and the active material have all of the properties previously mentioned prior to addition of the one or more additives.  Applicant states that the additive could also be triggered by a completely separate activation.  
Applicant is arguing limitations that are not commensurate with the scope of the claims.  Applicant has not claimed that the additive is triggered by a completely separate activation. The 35 USC 112(b) rejection for indefiniteness is maintained for this reason that is it unclear if the active material reacts, amplifies, or inhibits or simply is in the base material or active material which may also be capable of reacting.  If the base material and active material require the additive to react, the claim is not clear and is not so limited.  The 112(b) functional language rejection has indicated that there are not specific materials required by the claims which limit the scope of the claims to a specific triggerable response by the materials.  Additionally, the specification does not provide any guidance to how the additive contributes to the reaction or how the additive contributes to a completely separate reaction from the base or active layer, as noted in Applicant’s specification [0073] noted above.
The office action is amended to respond to the claim revisions and maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nordstrom, et al US 20140304896
Kapur et al US 20120114883 
Rock US 20080075850
Yasuda US 5928803
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/           Primary Examiner, Art Unit 1759